McDonald, judge.
The offense is operating a motor vehicle without a taillight; the punishment, a fine of $23.00.
Appellant’s’ conviction resulted from a trial de novo, before a jury, in the County Court at Law of McLennan County; after an appeal from a conviction in Justice of the Peace Court, Precinct No. 1 of Mc-Lennan County.
This Court’s jurisdiction in appeals in causes originating in the justice court is limited to convictions where the fine assessed in the county court exceeds $100.00. See Art. 53, Vernon’s Ann.C.C. P.; Trull v. State, 169 Tex.Cr.R. 357, 334 S.W.2d 180; Williams v. State, 170 Tex.Cr.R. 121, 339 S.W.2d 63; Payne v. State, 170 Tex.Cr.R. 347, 342 S.W.2d 580 and Hoover v. State, Tex.Cr.App., 355 S.W.2d 527.
The appeal is dismissed.